IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,         : No. 356 MAL 2021
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
CHRISTOPHER MICHAEL CRAWFORD,         :
                                      :
                   Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,         : No. 357 MAL 2021
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
CHRISTOPHER CRAWFORD,                 :
                                      :
                   Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,         : No. 358 MAL 2021
                                      :
                   Respondent         :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
             v.                       :
                                      :
                                      :
CHRISTOPHER CRAWFORD,                 :
                                      :
                   Petitioner         :



                                 ORDER



PER CURIAM
     AND NOW, this 17th day of November, 2021, the Petition for Allowance of Appeal

is DENIED.




              [356 MAL 2021, 357 MAL 2021 and 358 MAL 2021] - 2